Case 3:18-CV-02661-CAB-BLI\/| Document 11 Filed 01/07/19 Page|D.SQ PagelofS

Michael A. Taibi, Esq. SBN.160041

TAIBI AND ASSOCIATES, APC

750 B Street, Suite 2510

San Diego, CA 92101

Telephone: (619) 354-1798

Facsimile: (619) 784-3168: email: taibiandassociates@gmail.com

Attomey for Plaintiff LAWRENCE GAY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

LAWRENCE GAY,

VS.

Plaintiff,

JUAN ANTONION BERUMEN dba EL
REY MORO TACO SHOP, et.al.

Defendants.

 

 

Moot.

 

 

Case No. 3:18-cv-(}2661-CAB-BLM

NOTICE OF WITHDRAWAL FOR
DOCKET NUMBER 2 MOTION FOR
LEAVE TO PROCEED IN FORMA
PAUPERIS BY LAWRENCE GAY.

TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

On November 21 , 2018, in this case, Plaintiff filed a Motion for Leave to Proceed in
Forma Pauperis, Docket Number 2. On November 26, 2018, an Order Was Gra:nted. On
Decernber 6, 2018, the Court filed an Order to ShOW Cause to Pay the IFP Filing Fee. Plaintiff

paid the filing fee on January 3, 2019 and, therefore, is Withdrawing his Motion for IFP as it is

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

f\
\_

Dated: January 7, 2019

 

 

`ase 3:18-CV-02661-CAB-BLI\/| Document 11 Filed 01/07/19 Page|D.QO PageZofS

TAIBI AND ASSOCIATES, A.P.C.
/S/ Michael A. Taibi, Esq.

Michaei A. Taibi, Esq.

Attorney for the Plaintiff
LAWRENCE GAY

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

h

f

jase 3:18-cV-02661-CAB-BLI\/| Document 11 Filed 01/07/19 Page|D.Ql PageSofS

CERTIFICATE OF SERVICE
3:18-CV-02661-CAB-BLM

I, Michael A. Taibi, Esq, certify and declare as follows:

I am over the age of 18~years and not a party to this action.

My business address is 750 “B” Street, Suite 2510, San Diego, California 92101, Which is
located in the city, county, and state Where the mailing described below took place.

I do hereby certify that the foregoing Was served via U.S. Mail during the normal course
ofbusiness, this 7th day of January 2019, to all parties of record

NOTICE OF WI'I`HI)RAWAL FOR DOCKET NUMBER 2 M()TION F{)R LEAVE 'I`O
PROCEED IN FORMA PAUPERIS BY LAWRENCE GAY

1 swear and declare under penalty of perjury under the laws of the United States of
Arnerica and the State of California that the foregoing is true and correct to the best of my

knowledge
Executed this 7111 day of January 2019, at San Diego, California.

/s/ Michaei A. Taibi, ESo.
Michael A. Taibi, Esq.

 

 

 

